                    Case 18-11120-BLS                Doc 622         Filed 12/14/18           Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                                EOR THE DISTRICT OF DELAWARE


In re                                                                Chapter 11

VG LIQUIDATION, INC., et al.,'                                       Case No. 18-11120 (BLS)

                    Debtors.                                         Jointly Administered

                                                                     Related to Docket No. 615


                NOTICE OF AMENDED^ AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON DECEMBER 17, 2018 AT 2:00 P.M. (ET)
                   BEFORE THE HONORABLE BRENDAN L. SHANNON^

CERTIFICATIONS OF NO OBJECTION/CERTIFICATIONS OF COUNSEL

1.        Debtors’ Second Motion Pursuant to 28 U.S.C. § 1452 and Bankruptcy Rules 9006(b)
          and 9027 for an Order Extending Debtors’ Time to File Notices of Removal of Claims
          and Causes of Action (Filed November 21, 2018) (Docket No. 580)

          Related Documents:

                    a)        Certification of No Objection Regarding Debtors’ Second Motion
                              Pursuant to 28 U.S.C. § 1452 and Bankruptcy Rules 9006(b) and 9027 for
                              an Order Extending Debtors’ Time to File Notices of Removal of Claims
                              and Causes of Action (Filed December 11, 2018) (Docket No. 606)

                    b)        Order Extending the Debtors’ Time to File Notices of Removal of
                              Claims and Causes of Action (Entered December 13, 2018) (Docket
                              No. 617)

          Objection Deadline;           December 10, 2018 at 4:00 p.m.

          Responses Received: None.

          Status:             The Court entered an Order granting the Motion. The matter will
                              not be going forward.



'         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: VG
Liquidation, Inc. (f/l</a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation LLC (f/k/a Videology Media
Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and VG Liquidation Ltd. (f/k/a Videology Ltd.), a company
organized under the laws of England and Wales. The address of the Debtors’ corporate headquarters is 1500 Whetstone Way,
Suite 200, Baltimore, MD 21230.
^         Amendments appear in bold print.
^         The hearing will be held before The Honorable Brendan L. Shannon at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 6th Floor, Courtroom I, Wilmington, Delaware 19801, Any person who wishes
to appear telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878 to register his/her telephonic
appearance in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.
5773 1/0003-16590007v2
                   Case 18-11120-BLS     Doc 622     Filed 12/14/18    Page 2 of 3




2.       Debtors’ Motion for an Order, Pursuant to Section 1121(d) of the Bankruptcy Code,
         Further Extending the Exclusive Periods Within Which the Debtors May File a Chapter
         11 Plan and Solicit Acceptances Thereof (Filed November 21, 2018) (Docket No, 581)

         Related Documents:

                   a)    Certification of No Objection Regarding Debtors’ Motion for an Order,
                         Pursuant to Section 1121(d) of the Bankruptcy Code, Further Extending
                         the Exclusive Periods Within Which the Debtors May File a Chapter 11
                         Plan and Solicit Acceptances Thereof (Filed December 11, 2018) (Docket
                         No. 607)

                   b)    Order, Pursuant to Section 1121(d) of the Bankruptcy Code, Further
                         Extending the Exclusive Periods Within Which the Debtors May File
                         a Chapter 11 Plan and Solicit Acceptances Thereof (Entered
                         December 13, 2018) (Docket No. 616)

         Objection Deadline:    December 10, 2018 at 4:00 p.m.

         Responses Received: None.

         Status:         The Court entered an Order granting the Motion. The matter will
                         not be going forward.

MATTERS GOING EORWARD

3.      Debtors’ Motion for Allocation of Proceeds from the Sale of Substantially All of the
        Debtors Assets (Filed November 21, 2018) (Docket No. 582)

         Related Documents:

         Objection Deadline: December 10, 2018 at 4:00 p.m.
         On consent of the parties, the Objection Deadline was extended until December 11, 2018
         for the Official Committee of Unsecured Creditors, GroupM UK Digital Ltd. and Sky
         (UK) Limited, and until December 12, 2018 for CRG Financial LLC.

         Responses Received:

                   a)    Statement of the Official Committee of Unsecured Creditors Regarding
                         Debtors’ Motion for Allocation of Proceeds from the Sale of Substantially
                         All of the Debtors Assets (Filed December 11, 2018) (Docket No. 605)

                   b)    Preliminary Objection of GroupM UK Digital Ltd. to Debtors’ Motion for
                         Allocation of Proceeds From the Sale of Substantially All of the Debtors’
                         Assets (Filed December 10, 2018) (Docket No. 611)




5773l/0003-16590007v2
                 Case 18-11120-BLS      Doc 622     Filed 12/14/18     Page 3 of 3


                   c)   Joinder of Sky (UK) Limited to the Preliminary Objection of GroupM UK
                        Digital Ltd. to the Debtors’ Motion for Allocation of Proceeds From the
                        Sale of Substantially All of the Debtors’ Assets (Filed December 11,
                        2018) (Docket No. 612)

                   d)   Reservation of Rights of CRG Financial LLC to Debtors’ Motion for
                        Allocation of Proceeds From the Sale of Substantially All of the Debtors’
                        Assets (Filed December 12, 2018) (Docket No. 614)

                   e)   [Ad Hoc Group of Certain Convertible Promissory Noteholders’]
                        Reservation of Rights With Respect to Motion for Allocation of
                        Proceeds From the Sale of Substantially All of the Debtors’ Assets and
                        the Objections Filed in Response to the Motion (Filed December 14,
                        2018) (Docket No. 621)

         Status:        This matter will go forward as a status conference. The Debtors intend to
                        request the appointment of a mediator.

Dated: December 14, 2018

                                                  COLE SCHOTZ P.C.



                                                  Patrick j. Pfeille^No. 4451)
                                                  G. David Dean/^o. 6403)
                                                  Katherine M. Devanney (No. 6356)
                                                  500 Delaware Avenue, Suite 1410
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 652-3131
                                                  Facsimile: (302) 652-3117
                                                  preilley(^coleschotz.com
                                                  ddean@coleschotz.com
                                                  kdevanney@coleschotz.com

                                                  - and -

                                                  Irving E. Walker
                                                  300 E. Lombard Street, Suite 1450
                                                  Baltimore, MD 21202
                                                  Telephone: (410) 230-0660
                                                  Facsimile: (410) 528-9400
                                                  iwalker@coleschotz.com

                                                  Counsel for Debtors and
                                                  Debtors in Possession




57731/0003-16590007v2
